     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 1 of 19 Page ID #:1399



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    CHRISTOPHER D. GRIGG
      Assistant United States Attorney
 3    Chief, National Security Division
      REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4    DAVID T. RYAN (Cal Bar No. 295785)
      Assistant United States Attorneys
 5    Terrorism and Export Crimes Section
           1500 United States Courthouse
 6         312 North Spring Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-0552/4491
           Facsimile: (213) 894-2979
 8         E-mail: reema.el-amamy@usdoj.gov
                   david.ryan@usdoj.gov
 9

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
      UNITED STATES OF AMERICA,                No. CR 19-313-SVW
14
                 Plaintiff,                    GOVERNMENT’S MOTION TO ADMIT
15                                             PORTIONS OF RECORDED JAIL
                       v.                      TELEPHONE CALLS
16
      MARK STEVEN DOMINGO,
17
                 Defendant.
18

19

20         Plaintiff United States of America, by and through its counsel
21    of record, the Acting United States Attorney for the Central District
22    of California and Assistant United States Attorneys Reema M. El-Amamy
23    and David T. Ryan, hereby files its Motion to Admit Portions of
24    Recorded Jail Telephone Calls.
25    //
26    //
27    //
28    //
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 2 of 19 Page ID #:1400



 1         This Motion is based upon the attached memorandum of points and

 2    authorities, the attached exhibits, the files and records in this

 3    case, and such further evidence and argument as the Court may permit.

 4     Dated: May 27, 2021                 Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           CHRISTOPHER D. GRIGG
 7                                         Assistant United States Attorney
                                           Chief, National Security Division
 8

 9                                               /s/
                                           REEMA M. EL-AMAMY
10                                         DAVID T. RYAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 3 of 19 Page ID #:1401



 1                                  TABLE OF CONTENTS
 2    DESCRIPTION                                                                 PAGE

 3    MEMORANDUM OF POINTS AND AUTHORITIES................................1

 4    I.    INTRODUCTION...................................................1

 5    II.   STATEMENT OF FACTS.............................................2

 6    III. ARGUMENT.......................................................2

 7          A.   Defendant’s Statements Are Relevant and Admissible
                 Under Rules 401 and 402...................................2
 8
            B.   The Probative Value of Defendant’s Statements Is Not
 9               Substantially Outweighed by the Considerations in Rule
                 403......................................................13
10
      IV.   CONCLUSION....................................................15
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 4 of 19 Page ID #:1402



 1                                TABLE OF AUTHORITIES
 2    DESCRIPTION                                                                 PAGE

 3    CASES
 4    Huddleston v. United States,
           485 U.S. 681 (1988)...........................................14
 5
      Old Chief v. United States,
 6         519 U.S. 172 (1997)...........................................14

 7    United States v. Curtin,
           489 F.3d 935 (9th Cir. 2007)...............................3, 14
 8
      United States v. Diaz,
 9         878 F.2d 608 (2d Cir. 1989)....................................3

10    United States v. LeMay,
           260 F.3d 1018 (9th Cir. 2001).................................13
11
      United States v. Mohamud,
12         843 F.3d 420 (9th Cir. 2016)...................................3

13    United States v. Palmer,
           37 F.3d 1080 (5th Cir. 1994)..................................13
14
      United States v. Poehlman,
15         217 F.3d 692 (9th Cir. 2000)...................................3

16    OTHER AUTHORITIES
17    Fed. R. Evid. 401...................................................3

18    Fed. R. Evid. 403...............................................2, 14

19

20

21

22

23

24

25

26

27

28

                                             ii
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 5 of 19 Page ID #:1403



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.   INTRODUCTION
 3         In March and April 2019, after writing for more than a year

 4    about his support for the Islamic State of Iraq and al-Sham (“ISIS”),

 5    his hatred of the United States, and his desire to carry out mass-

 6    casualty attacks in the United States, defendant Mark Steven Domingo

 7    (“defendant”) planned and took steps to manufacture and use a weapon

 8    of mass destruction to commit mass murder.         Defendant attempted to

 9    commit this terrorist attack with two people whom he believed were

10    collaborators, but who were in fact a confidential human source

11    (“CHS”) and undercover officer (“UCE”) working for the FBI.

12         Since his arrest in April 2019, defendant has resided at the

13    Metropolitan Detention Center (“MDC”).        While there, he has made

14    hundreds of recorded jail calls, all of which have been produced to

15    defendant in discovery.      In them, defendant discussed the FBI’s

16    investigation of him, his motives for engaging in the charged crimes,

17    and the evidence which may be presented against him at trial in this

18    matter, including evidence that the FBI seized from him upon arrest

19    and the witnesses who may testify against him.          The government seeks

20    to admit the portions of the recordings identified below as they

21    reflect defendant’s consciousness of guilt and lack of remorse, and

22    demonstrate defendant’s predisposition to engage in the charged

23    crimes.

24         Additionally, in pleadings filed in this case, defendant has

25    previously stated that he intends to argue at trial that “the CHS and

26    UCE employed persuasion, fraudulent representations, promises of

27    reward, and pleas of sympathy and friendship to induce [defendant’s]

28    conduct in this case.”      (Dkt. 96 at 20.)     Defendant will argue that
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 6 of 19 Page ID #:1404



 1    the CHS and UCE played on defendant’s loneliness and desperation, and

 2    he will introduce statements he made to a psychologist, Dr.

 3    Garabedian, in connection with mental health treatment that he

 4    received in order to further demonstrate defendant’s dependence on

 5    the CHS and UCE for validation.       However, some of the calls

 6    summarized below contradict defendant’s false claim that he was

 7    lonely and desperate for friendship, reveal defendant’s attitude

 8    towards mental health treatment and his willingness to lie about his

 9    mental health status in this matter if it will benefit him at trial,

10    and include statements about his sessions with Dr. Garabedian.

11          Because these recorded statements directly rebut the entrapment

12    defense, they are relevant and admissible under Rules 401 and 402 and

13    their probative is not substantially outweighed by a substantial risk

14    of unfair prejudice under Rule 403.         As such, the government should

15    be permitted to play each of these clips in its case-in-chief at

16    trial.     The government reserves the right to introduce additional

17    portions of jail calls after it hears defendant’s case and cross-

18    examination of government witnesses.

19    II.   STATEMENT OF FACTS
20          The government set forth a detailed statement of facts in

21    support of its Motion in limine to Preclude an Entrapment Defense

22    (Dkt. 61 at 2-13), and incorporates those facts by reference.

23    III. ARGUMENT
24          A.     Defendant’s Statements Are Relevant and Admissible Under
                   Rules 401 and 402
25

26          Under Federal Rule of Evidence 401, evidence is relevant if

27    (1) it has “any tendency” to make a fact more or less probable than

28    it would be without the evidence, and (2) the fact is “of consequence

                                              2
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 7 of 19 Page ID #:1405



 1    in determining the action.”      Fed. R. Evid. 401; United States v.

 2    Diaz, 878 F.2d 608, 614 (2d Cir. 1989) (noting “two distinct

 3    requirements” in rule).      Evidence “need not be conclusive proof of a

 4    fact sought to be proved, or even strong evidence of the same.            All

 5    that is required is a ‘tendency’ to establish the fact at issue.”

 6    United States v. Curtin, 489 F.3d 935, 943 (9th Cir. 2007).

 7         Defendant’s statements here are relevant because they tend to

 8    show defendant’s intent, consciousness of guilt, and predisposition

 9    to commit the charged crimes.       “[A]lthough ‘only those statements

10    that indicate a state of mind untainted by the inducement are

11    relevant to show predisposition,’ statements made after the

12    inducement which make ‘clear that [defendant] would have committed

13    the offense even without the inducement’ are evidence of

14    predisposition.”     United States v. Mohamud, 843 F.3d 420, 434 (9th

15    Cir. 2016) (quoting United States v. Poehlman, 217 F.3d 692, 704-705

16    (9th Cir. 2000)).

17           Several of the calls also directly contradict aspects of

18    defendant’s entrapment defense.       For these reasons, the calls

19    summarized below are undoubtedly material, or “of consequence,” in

20    determining the action.      See Curtin, 489 F.3d at 943 (“fact to be

21    proved may be ultimate, intermediate, or evidentiary; it matters not,

22    so long as it is of consequence in the determination of the action”)

23    (quoting Fed. R. Evid. 401 Advisory Committee Notes).

24         The government seeks to admit the following twenty-one clips:

25               Clip 1 contains portions of a May 8, 2019 telephone call
26                with J.D.   During this clip, defendant discussed the items

27                that FBI agents had seized from his residence, including

28

                                              3
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 8 of 19 Page ID #:1406



 1                his laptops and guns, and indicated ownership of the seized

 2                items that will be marked as exhibits at trial.

 3               Clip 2 contains portions of a June 4, 2019 telephone call
 4                with a male friend of defendant, R.M.        During the call,

 5                defendant described how his participation in the plot to

 6                commit the attack was a “blast,” and the two discussed the

 7                intended targets of defendant’s attack.        Defendant also

 8                discussed many individuals whom defendant had friendships

 9                with over the years leading up to his arrest.

10                Additionally, during the call, R.M. told defendant:          “You

11                should have fucking talked to me, dumbass.         About what you

12                – were thinking of doing.       You could have still been here.

13                You would-could have been drinking beers.”         Defendant

14                responded:   “[T]hank you for being there for me.”

15                Defendant’s exchange with R.M. reflects defendant’s

16                consciousness of guilt, and demonstrates defendant’s lack

17                of remorse when he describes his criminal activities as a

18                “blast.”    It also flatly contradicts defendant’s argument,

19                as part of his entrapment defense, that he was lonely and

20                desperate for the friendship and approval of the UCE and

21                CHS and had no one else to turn to.

22               Clip 3 contains a portion of a June 8, 2019 telephone call
23                with R.M.    During the call, defendant told R.M. that R.M.

24                could visit him in person after he got “convicted of it”

25                and was “actually doing [his] time.”        This call too

26                contradicts defendant’s argument, as part of his entrapment

27                defense, that he was lonely and desperate for the

28                friendship and approval of the UCE and CHS and had no one

                                              4
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 9 of 19 Page ID #:1407



 1                else to turn to. It also reflects defendant’s consciousness

 2                of guilt.

 3               Clip 4 contains a portion of a June 9, 2019 telephone call
 4                with K.C.   During this call, defendant discussed the FBI’s

 5                investigation of him in connection with this matter, and

 6                claimed ownership of the vehicle that the FBI seized.

 7               Clip 5 contains a portion of a June 12, 2019 telephone call
 8                with J.D., defendant’s brother.       During this call,

 9                defendant claimed that the FBI would not find any evidence

10                in his car, and would only find “this one chick Rachel’s

11                fucking thong in the backseat.”       J.D. asked why the FBI

12                would find a thong in the vehicle, and defendant responded:

13                “Because I fucked her the day they caught me, mother--or

14                the day, er, they, uh, arrested me.”        Defendant’s

15                statements reflect his consciousness of guilt and also are

16                probative of his state of mind at the time he committed the

17                charged crime.    Immediately before meeting with the CHS and

18                UCE to examine the explosive devices and finalize plans for

19                the attack, defendant traveled from Los Angeles to

20                Victorville to engage in sexual activities with another

21                individual.   One or more government witnesses will testify

22                that defendant’s impromptu trip right before his arrest was

23                not expected by the government, and dozens of law

24                enforcement officers waited for hours while defendant

25                traveled to Victorville and back on the night that the

26                government anticipated taking defendant into custody in

27                connection with this matter.      There was no certainty on law

28                enforcement officers’ part that defendant would return to

                                              5
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 10 of 19 Page ID #:1408



 1                 Los Angeles that evening after such a long drive in order

 2                 to meet with the CHS and UCE in order to finalize the plans

 3                 for the attack, and defendant was late to the meeting with

 4                 the CHS and UCE that night.      The call demonstrates that the

 5                 timing of meetings with the CHS and UCE were ultimately

 6                 controlled by defendant’s willingness and availability to

 7                 meet with them, in the same way defendant controlled if any

 8                 attack was going to go forward, and the date, time, and

 9                 location of that attack.       This call further contradicts

10                 defendant’s argument, as part of his entrapment defense,

11                 that he was lonely and desperate for the friendship and

12                 approval of the UCE and CHS and had no one else to turn to.

13                Clip 6 contains a portion of a June 24, 2019 telephone call
14                 with K.C., a woman that defendant shared a romantic

15                 relationship with.    During this call, defendant claimed

16                 ownership and use of a Facebook account that will be

17                 introduced as evidence at trial.      Defendant also discussed

18                 the many friends that he had prior to the date of his

19                 arrest, which will contradict his argument that he was

20                 lonely and desperate for the friendship of the UCE and CHS.

21                Clip 7 contains a portion of a July 25, 2019 telephone call
22                 with H.G., a female friend of defendant.        During this call,

23                 defendant discussed his “general hatred of mankind” and his

24                 misanthropic viewpoints.       These statements are relevant to

25                 proving defendant’s intent and predisposition to engage in

26                 the charged crimes, and are consistent with statements

27                 defendant made to the FBI after his arrest regarding his

28                 motive for participating in the planned attack.         This

                                              6
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 11 of 19 Page ID #:1409



 1                  portion of the post-arrest statement has been found to be

 2                  admissible by the Court.    (Dkt. 200.)

 3                 Clip 8 contains a portion of a December 31, 2019 telephone
 4                  call with C.T.   During the call, defendant laughed as he

 5                  told C.T. that he would be on television during his trial

 6                  and stated that he was sure C.T. would see him.        His

 7                  statements, demonstrating excitement about his case, are

 8                  evidence of his intent and predisposition to commit the

 9                  charged crimes, and contradict the defense that defendant

10                  only committed the crimes due to pressure from the UCE and

11                  OCE.

12                 Clip 9 contains a portion of a January 9, 2020 telephone
13                  call with K.C.   During the call, defendant discussed his

14                  willingness to lie about his mental health if it will

15                  assist him at trial.   Defendant has placed his mental

16                  health at issue and stated that he intends to present

17                  evidence regarding statements that he made to a

18                  psychologist in connection with mental health treatment in

19                  order to support his entrapment defense.       As such,

20                  defendant’s recorded statements regarding his willingness

21                  to lie to mental health providers to help him at trial are

22                  relevant to rebut his defense.1

23

24
            1During the call, K.C. referenced a letter that she sent to
25    defendant that defendant could use to prove that he wasn’t lying
      about needing treatment for a mental health condition. The letter
26    K.C. referred to was seized by the FBI from defendant’s residence on
      the date of his arrest. In the letter, K.C. stated that she was
27    breaking up with defendant and voiced her opinion that “he might end
      up doing something really bad” due to his rage. She also asked
28    defendant to continue with his therapy, and begged defendant not to
      kill himself or anyone else.
                                         7
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 12 of 19 Page ID #:1410



 1                Clip 10 contains a portion of a January 11, 2020 telephone
 2                 call with K.C.   During this portion of the call, defendant

 3                 discussed possible witnesses at trial and their potential

 4                 testimony against him.     Defendant expressed great

 5                 appreciation when K.C. agreed to testify and cry in front

 6                 of the jury in order to appeal to the jury’s sympathy.          He

 7                 promised to reward her with “a million babies” if “it

 8                 worked.”   This call reflects defendant’s consciousness of

 9                 guilt and his fear of the witnesses who could possibly

10                 testify against him based on his review of their statements

11                 to law enforcement contained in the discovery in this

12                 matter.    He expressed relief and gratitude when K.C. was

13                 willing to counter damaging testimony by crying.         This call

14                 is also relevant to impeach the credibility of K.C. in the

15                 event she testifies at trial.

16                Clip 11 contains a portion of a January 27, 2020 telephone
17                 call with K.C.   During the call, defendant bragged about

18                 media attention that his case had received and his plan to

19                 tell a federal judge to “fuck off” in order to potentially

20                 have the charges dismissed.      These statements,

21                 demonstrating defendant’s excitement about his case and

22                 disdain for instruments of the United States government,

23                 including this Court, are evidence of his intent and

24                 predisposition to commit the charged crimes, and contradict

25                 the defense that defendant only committed the crimes due to

26                 pressure from the UCE and OCE.

27                Clip 12 contains a portion of a December 28, 2020 telephone
28                 call with K.C.   During the call, defendant stated that he

                                              8
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 13 of 19 Page ID #:1411



 1                 went to therapy for K.C.       As noted above, defendant has

 2                 stated that he intends to present evidence regarding

 3                 statements that he made to a psychologist in connection

 4                 with mental health treatment in order to support his

 5                 entrapment defense.    Defendant’s recorded statements

 6                 regarding his motivation to seek therapy is relevant to

 7                 rebut his defense.

 8                Clip 13 contains a portion of a January 8, 2021 telephone
 9                 call with K.C.   During the call, defendant stated that when

10                 he was released from jail, he would “hunt” down K.C.’s ex-

11                 boyfriends and kill them.      These statements tend to prove

12                 defendant’s predisposition to engage in violent crimes,

13                 such as the crimes charged in this case.

14                Clip 14 contains a portion of a February 6, 2021 telephone
15                 call with K.C.   During that portion of the call, defendant

16                 discussed the mental health treatment that he received from

17                 Dr. Garabedian, and defendant displayed his condescending

18                 and dismissive opinion of the treatment he received and his

19                 time in those sessions.     As noted above, defendant has

20                 stated that he intends to present evidence regarding

21                 statements that he made to Dr. Garabedian in order to

22                 support his entrapment defense, and his statements during

23                 this call are relevant to rebut this defense.        During the

24                 call, defendant also discussed his hatred of the United

25                 States government.    These statements are relevant to

26                 proving defendant’s intent and predisposition to engage in

27                 the charged crimes, and are consistent with statements

28                 defendant made to the FBI after his arrest regarding his

                                              9
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 14 of 19 Page ID #:1412



 1                 motive for participating in the planned attack.         This

 2                 portion of the post-arrest statement has been found to be

 3                 admissible by the Court.     (Dkt. 200.)

 4                Clip 15 contains a portion of a February 6, 2021 telephone
 5                 call with K.C.   During the call, defendant discussed the

 6                 media attention his case had received, and the additional

 7                 media attention he would receive if he swore at a federal

 8                 judge.    These statements, demonstrating defendant’s

 9                 excitement about his case and disdain for instruments of

10                 the United States government, including this Court, are

11                 evidence of his intent and predisposition to commit the

12                 charged crimes, and contradict the defense that defendant

13                 only committed the crimes due to pressure from the UCE and

14                 OCE.

15                Clip 16 contains a portion of a February 19, 2021 telephone
16                 call with K.C.   During the call, defendant violently

17                 threatened “the person listening on the other end of this

18                 line” and joked that he would be charged in a superseding

19                 indictment with making “terrorist threats on a federal

20                 phone.”   These statements are evidence of his intent and

21                 predisposition to commit the charged crimes, and contradict

22                 the defense that defendant only committed the crimes due to

23                 pressure from the UCE and OCE.

24                Clip 17 contains a portion of a February 23, 2021 telephone
25                 call with K.C.   During the call, defendant complained that

26                 K.C. talked to the FBI about defendant’s “issues” and

27                 stated that K.C. should have just told the FBI that

28                 defendant was “pretty cool” and “pretty straight.”         K.C.

                                              10
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 15 of 19 Page ID #:1413



 1                 reassured defendant that she didn’t tell the FBI “anything

 2                 that they can’t find out on their own.”        During the call,

 3                 defendant also complained that “all these other bitches

 4                 ratted on me” to the FBI.       He was frustrated by the

 5                 negative statements individuals had made to the FBI about

 6                 his interactions with them prior to his arrest that he had

 7                 recently reviewed in discovery.      Defendant’s statements are

 8                 relevant both to demonstrate his consciousness of guilt and

 9                 his fear regarding testimony against him at trial.

10                 Additionally, this call may be used to impeach the

11                 credibility of K.C. in the event she testifies at trial.

12                Clip 18 contains a portion of a March 6, 2021 telephone
13                 call with K.C.   During the call, defendant expressed fear

14                 that he was going to be “crucified” by the testimony of all

15                 of the witnesses who would testify against him.         After

16                 hearing defendant’s fear, K.C. offered to testify on

17                 defendant’s behalf, and defendant told K.C. she would be

18                 cross-examined about making defendant obtain mental health

19                 treatment from Dr. Garabedian.      Defendant and K.C. then

20                 laughed about “cussing out” the prosecution if K.C.

21                 testified, and how that would give defendant “a pretty cool

22                 story.”   Defendant then again expressed concern that the

23                 government would subpoena H.G. as a witness to testify

24                 against him at trial.     These recorded statements are

25                 relevant to demonstrate defendant’s consciousness of guilt.

26                 Additionally, as noted above, defendant has stated that he

27                 intends to present evidence regarding statements that he

28                 made to Dr. Garabedian in connection with mental health

                                              11
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 16 of 19 Page ID #:1414



 1                 treatment in order to support his entrapment defense.          As

 2                 such, his statements regarding the reasons for seeking

 3                 treatment are relevant to rebut his entrapment defense.

 4                 Finally, the statements made during this call can be used

 5                 to impeach the credibility of K.C. in the event she

 6                 testifies at trial.

 7                Clip 19 contains a portion of a March 18, 2021 telephone
 8                 call with K.C.    During the call, defendant discussed

 9                 raising “terrorist babies” who would learn to speak Arabic.

10                 He then violently threatened anyone monitoring his

11                 telephone call.    These statements, demonstrating

12                 defendant’s disdain for instruments of the United States

13                 government, are evidence of his intent and predisposition

14                 to commit the charged crimes, and contradict the defense

15                 that defendant only committed the crimes due to pressure

16                 from the UCE and OCE.

17                Clip 20 contains a portion of a March 22, 2021 telephone
18                 call with K.C.    During the call, K.C. informed defendant

19                 that she had received a government subpoena, and defendant

20                 expressed concern that the government was going to call all

21                 of his “exes,” everyone he had “fucked with,” and his co-

22                 workers to testify against him.      Defendant also again

23                 expressed concern that the government was going to subpoena

24                 H.G. to testify against him about his conduct prior to his

25                 arrest.   Defendant told K.C. that she “shoulda never

26                 consented to the FBI interview,” and told her that now she

27                 gets “to air it all out” in Court.       Defendant warned K.C.

28                 not to lie about the negative things that she had to say

                                              12
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 17 of 19 Page ID #:1415



 1                   about him because she would get in trouble.      The two then

 2                   talked about the number of people that would be watching

 3                   his trial, and defendant described the media attention he

 4                   had received at his last hearing.     These recorded

 5                   statements are relevant both to demonstrate defendant’s

 6                   consciousness of guilt and to impeach the credibility of

 7                   K.C. in the event she testifies at trial.

 8                  Clip 21 contains a portion of a March 23, 2021 telephone
 9                   call with K.C.   During the call, K.C. expressed her fear

10                   about getting a subpoena and having to testify at

11                   defendant’s trial.    During the call, defendant told K.C.

12                   that he bet it was not just K.C. who received a subpoena,

13                   and it was him that should be the one who should be

14                   “shittin’ bricks.”    These recorded statements are relevant

15                   both to demonstrate defendant’s consciousness of guilt and

16                   to impeach the credibility of K.C. in the event she

17                   testifies at trial.

18          B.       The Probative Value of Defendant’s Statements Is Not
                     Substantially Outweighed by the Considerations in Rule 403
19

20          The recorded statements set forth above directly bear on the

21    government’s proof that defendant committed the charged crimes and

22    defendant’s consciousness of guilt, as well as disputed issues at

23    trial, including defendant’s intent and predisposition to commit the

24    charged crimes and the credibility of anticipated defense witnesses.

25    “The probative value of evidence is determined by considering the

26    strength and need for that relevant evidence.”          United States v.

27    LeMay, 260 F.3d 1018, 1033 (9th Cir. 2001); see also United States v.

28    Palmer, 37 F.3d 1080, 1084 (5th Cir. 1994) (important consideration

                                               13
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 18 of 19 Page ID #:1416



 1    assessing probative value of evidence is “prosecutorial need” for the

 2    evidence; another is “how strongly the proffered evidence tends to

 3    prove an issue of consequence”); Curtin, 489 F.3d at 946 (“usual

 4    rules for admissibility” include a determination “‘whether the danger

 5    of undue prejudice outweighs the probative value of the evidence in

 6    view of the availability of other means of proof and other factors .

 7    . .’”) (quoting Advisory Committee Notes to Rule 404); 22 C. Wright &

 8    K. Graham, Federal Practice and Procedure § 5250, pp. 546-47 (1978)

 9    (“The probative worth of any particular bit of evidence is obviously

10    affected by the scarcity or abundance of other evidence on the same

11    point.”) (cited approvingly in Old Chief v. United States, 519 U.S.

12    172, 185 (1997)).

13          Rule 403 is a rule of inclusion generally favoring

14    admissibility.     Relevant evidence should be excluded under Rule 403

15    only if the probative value of the proffered evidence is outweighed

16    by the dangers outlined in Rule 403.         Huddleston v. United States,

17    485 U.S. 681, 688 (1988) (“[I]t is anticipated that with respect to

18    permissible uses for such evidence, the trial judge may exclude it

19    only on the basis of those considerations set forth in Rule 403, i.e.

20    prejudice, confusion or waste of time[.]”) (citing and quoting S.

21    Rep. No. 93-1277, p. 25 (1974)).

22          The balancing test in Rule 403 favors admission of defendant’s

23    statements.    As set forth above, the recorded statements directly

24    bear on the primary disputed issues at trial and the credibility of

25    anticipated defense witnesses, and is not substantially outweighed by

26    the considerations in Rule 403.        Moreover, the government made every

27    effort to select clips that do not reveal defendant’s custodial

28    status or indicate any possible sentence defendant may receive.

                                              14
     Case 2:19-cr-00313-SVW Document 205 Filed 05/27/21 Page 19 of 19 Page ID #:1417



 1    IV.   CONCLUSION
 2          For the foregoing reasons, the government respectfully requests

 3    that this Court permit defendant to play portions of the recorded

 4    jail telephone calls identified above.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              15
